Hill, P. J.
(dissenting). Petitioner-respondent has been pardoned by the Governor and any disability imposed by law removed. He'has made two applications for a restoration of his medical license. No witnesses have been sworn or record made other than letters, petitions and documents. The matter has been in charge of Assistant Commissioner Conroe, in whose memorandum of May 14, 1945 presented to the Regents, the following appears: “About the time of the applicant’s earlier petition and immediately after its denial, he insisted upon interviews and numerous conferences with officials and Regents in an effort to secure sympathy and assistance.” This is denied by the petitioner under oáth, and nothing in support of the hearsay statement is furnished. The statement, of questionable relevancy, was improperly presented without supporting data. In a matter of this importance to the petitioner, opportunity should have been afforded for a hearing before the Regents where oral testimony could have beén presented, if desired.
The justice at Special Term, citing Matter of Marburg v. Cole (286 N. Y. 202) recognized that power to determine matters of this character has been delegated to the Regents by the Legislature. In considering the Marburg case, the aftermath is worthy of note; after the commissioner, with the approval of the Regents, had denied Dr. Marburg’s application to have his Austrian medical license indorsed to permit him to practice in this State, and after the Court of Appeals, by a divided court, had approved, the Regents, apparently recognizing their error, approved the indorsement of the licénse, and he became a practicing physician of this State.
The order of the Special Term should be modified to provide for an annulment of the determination of the Board of Regents, on- the law and facts, and to remit the matter for a hearing.
Brewster, Foster and Lawrence, JJ., concur with Heffernan, J.; Hill, P. J., dissents in an opinion.
Order reversed, on the law and facts, the application denied and petition dismissed, without costs.
/